Broyles, C. J.
1. This was a mortgage foreclosure, and the issue was between the original parties to the mortgage. The affidavit of illegality interposed raised no issue as to the description of the property levied on. Under these circumstances the entry of the sheriff sufficiently described the property levied on. Nor did the levy show upon its face that the property levied upon was realty, merely because the levying officer described the property as “cotton and corn growing on the farm,” etc. (Italics ours.) The misuse of the word “growing” by the sheriff could not make realty out of personal property. The facts of the case disclose that the crop was being gathered and sold and was in fact mature. The court did not err in overruling the motion to dismiss the levy.
2. Under the facts of the case, after the introduction of the plaintiff’s evidence, and the failure of the defendant to put in any evidence, a *351verdict in favor of the plaintiff' and against the illegality was demanded, and the court did not err in directing such a verdict.
Decided November 16, 1927.
W. L. Nix, for- plaintiff in error. Kelley & Kelley, contra.

Judgment affirmed.

Luke and Bloodworth, JJ., comcur.